-—In three consolidated negligence actions to recover for wrongful death and property damage, Marie Yannotti, as defendant in Actions Nos. 1 and 3 and plaintiff in Action No. 2, appeals from so milch *759of a judgment of the Supreme Court, Queens County, entered July 9,1964, after a jury trial, as is against her in all three actions. Judgment reversed, without costs, and new trial granted as to all parties and all issues. We believe it was prejudicial error to receive in evidence that part of Officer Maida’s testimony which “reconstructed” the accident and expressed his opinion that just prior to the collision decedent William Lopez was driving east on Avenue L, and decedent Salvatore Yannotti was driving at 30 to 40 miles per hour, whereas Lopez was not driving very fast. In our opinion, there were insufficient facts in the record to support those opinions, and they were, in effect, mere speculation. Beldock, P. J., TJghetta, Rabin, Hopkins and Benjamin, JJ., concur.